Honorable Homer P. Ralney, President
University of Texas
Austin, Texas
Dear Sir:                   Opinion No. O-4577
                            Re: Deficiency allowance by Governor
                                 to University of Texas.
        From your letter of May 1st and documents accompany-
In lt, it appears that on your sworn application of April 8,
19&2, the Governoron April 14, 1942, under the authority of
R. C. S. Article 4351, approved the making of deficiency ex-
penditures in the following amounts, supplementing the items,
of appropriation listed below, for the remaining portion of
the fiscal year ending August 31, 1942:                _.
            Aavronrlatlon                 Deflclency Allowance
    Item 43 (Comptroller's No. C-1167)        $5,000.00
      Research Fellows. . .$12,000.00
    Item 44.(Comptroller8a'Ro. C-1176)
      Equipment, Maintenance, Printing
      & Traveling. . . . . $14,200.00        $15,000.00
        You ask the opinion of thisDepartment as to the legal-
ity of the Governor's approval of such request for deficiency
allowance.
        Items 43 and 44 appear in the educatFona1 Institutions
appropriation bill (H. B. 272, Acts 47th Leg., Reg. Seas.)
under "The UnFversltg of Texaa, Extramural Divisions" and the
subheading "Bureau of Industrial Chemistry."
       Article 4351, Revised Civil Statutes, provides:
       "All heads of departments, managers of State
   institutions or other persons intrusted with the
   power or duty of contracting for supplies, or in
   any manner pledging the credit of the State for
   any deficiency that may arise under their manage-
   ment or control, shall, at least-thirty days be-
   fore.such deflclency shall occur, make out a sworn
   estimate of the amount necessary to cover such de-
Honorable Homer P. Ralney,~page 2        o-4577


   flclency until the meeting of'the next Legislature.
   Such estimate shall be lmmediatelg'filed with the
   Governor/who shall thereupon carefuIly examine the
   same'and approve'or disapprove the same in whole or
   In part; When such deficiency claim, or any part
   thereof, has been so approved by the Governor he
   shall ihdorse his approval thereon, designating the
   amount and item8 thereof"approvad and the items dls-
   approved, and file same with the Comptroller; and"the
   same ahall"'beauthority for the Comptroller to draw
   his deficiency warrantfor ao much thereof as may
   be approved; but no claim, or any part thereof, shall
   be allowed or warrants drawn therefor by the Comp-
   troller, or paid by the Tr'easurer,unless such esti-
   mate has been so approved and filed. If there Is a
   deficiency appropriation suff'iclentto meet such
   claims, then a warrant.shal,lbe drawn therefor and
   the same shall be paid;.but, if there is no such
   appropriation, or If,such appropriation be so ex-
   hausted that.lt is not sufficient tompay such aefi-
   clency claim, then a aeflciency warrant shall issue
   therefor; and such claim shall remain unpaid until
   provision be made therefor at some session of 'the
   'Legislaturethereafter.~ The provisions of this
   art1cI.eshall not apply tomfees and dues for which
   the State may be liable under the general.laws.
   when any Injury or damage shall occur to any public.
   property from flood, storm or any unavoidable cause,
   the estimate may be filed at once but must be ap-
   proved by the Governor as provided in this article."
        Your application reads as follows:
        "BEFICIEWCYFORTFIEBUREAUOF    INDUSTRIAL
         CHEMISTRYTREUIUXERSITYOF    TEXAS
                    AUSTIN, TEXAS
    "TO THE HONORABLE COKE R. STEVENSON, GOVERNOR OF
    TEXAS:
        "COMES NOW Homer P. Rainey, President of The
    University of Texas, Austin, Texas, and in com-
    pliance with the provisionsof Article 4351, Re-
    vised Civil Statutes'of Texas, 1925, submits this
    his sworn estimate of the amount of deflclency.ap-
    propriatlon necessary for supplementingfunds avail-
    able to The University of Texas,-Austin, Texas, for
    the fiscal year ending August 31,.'1942. For the
    purpose of supplementing the Bureau of Industrial
    Chemistry ~fund, to pay for extra help and mlscel-
    laneous expenses.
.   -




    Honorable Homers P. Ralneg, page 3         o-4577


            "The total amount requested IS $20,000 ana
        Is to.supplement-appropriations~made to The Uni-
        versity of Texas, Extramural Divisions; Bureau
        of-Industrial Chemistry: 'broken aownas ~followa:
        $5;000.00 to su plemenf,'approprlationnumber C-
        1167 - 43; ana $~~,OOO.OO to supplement appro-
        priation number.c-1176. Both of these appropr‘l-
        atlons are now practically exhausted.
            "That the fOregOiIIg amount is reasonable and-
        necessary to continue work on an'expanded program
        of converting natural gas Into acetylene and re-
        lated activities.
            "WHRRRpORE, Homer P. Rainey,;.Presldentof The
        University of Texas, Austin, Texas, respectfully
        petitions your Excellency to grant a deficiency
        appropriation in the amount above specified.
                                     ' s/ Homer P. Ralner
                                           (maa)
                                     President, The University
                                     of Texas
                                           (Department)
        "STATE OF TEXAS
        COUJVTYOF TRAVIS
                   .
            "Sworn and subscribed to before me, this the
        8th day of Anrll , A. D., 1942, by BomerH~~aRalney,
        Presldent, The University of Texas.         1
                       (Department)
                                    R/s/ Thelma Lockwood
                                     Notary Public, Travis
                                     County, Texas."

               The appilcation,ls in proper form and presented a re-
    quest which the Governor, In his discretion, might allow or
    tiefuse,under Article 4351. In our opinion~Ro. C-2118, copy
    of.whlch Is enclosed, we held that Article 4351 allows the
    Governor to supelement existing approprititionsfor currGnt
    operating expenaes; but does noteauthorize him to--8tipplement
    kPpropriatlons made for the construction or purchatieof pee-
    manent Improvements or betterments; The items of appropria-.
    tion supplemented In the instant case,are of the first class,
    to-wit, appropriations for current operating 'expenses. The
    deficiency allowances are available for expenditure fbrthe
    same ptiposes as those for which the appropriation items they
    supplement    might be expended.
Honorable Homef P. Rainey, page '4


        The agplicatloripresenting a case within $lie juris-
dlctloiiconferred upon the Governor by.Article~~43~1,:hisBe-
termination that there existed a necesslt~.for.all~wing~auch
deficiency ekpelialtures$nd the amount therebf 1,s,n+ ~sub-
ject to review by this
                    _. Department.
  .
       ~Yoienclo&e a cirtificate~'from~td6~~~Comptroli~~aated-
May lat, 1942,/certif&g   that the'grid ma& to'.$our'.lnatl- -
tut16n unaer'-dateof April 14, 1942, added to the other aefl-
cienCy allowances'approved,by the Governor theretofore, does
not maliethe ceflM.en&y-aflowance..appr+re$'by:theGdti@lioii
aggregate more than $200,000.00. It the??efor&app@Ps that.
the grant to,your institution iS not lnvalid'b$ force of the
provisions of Article 4351a, Veynon's Revised Civil Statutes.
                               Yours very truly.
                             ATTORNEY'GENERAL OF TEXiS'

                                              _.

                               By a/R. W. Fairchild
                                    R..W. Falrchtla
                                          Assistant




Approved Opinion,'Cc$n&t~~<,~~
                :            s/&WE Chairman